IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                            FILED
                                                            July 21, 2008
                           No. 06-11174
                         Summary Calendar             Charles R. Fulbruge III
                                                              Clerk




SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintiff-Appellee,
v.

RESOURCE DEVELOPMENT INTERNATIONAL, LLC, ET AL.,

                                     Defendants,

LAWRENCE J. WARFIELD, Receiver,

                                     Counter Defendant-Appellee,
v.

CHASE BANK USA, N.A.,

                                     Counter Claimant,

LONNIE GLENN SCHMIDT,

                                     Appellant.



             Appeal from the United States District Court
                  for the Northern District of Texas
                           No. 3:02-CV-605
Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       In an action brought by the Securities and Exchange Commission involv-
ing an alleged “Ponzi scheme,” the district court appointed a temporary receiver,
Lawrence Warfield. He served Lonnie Schmidt, a non-party, with a copy of the
Receivership Order, which directed that all persons holding certain assets pro-
vide them to the receiver, but Schmidt did not adequately comply. On Warfield’s
petition, the court ordered Schmidt individually to turn over the assets, but he
did not, nor did he appear at the show-cause hearing. The court then held him
in contempt; after several years, he was finally located and taken into custody.
       After an extensive period of incarceration, Schmidt agreed to comply with
the court’s orders and was given leave to produce relevant documents. In early
January 2008, Warfield recommended that Schmidt’s contempt be purged, and
on June 5 the district court so ruled. Because contempt has been purged, the ap-
peal is dismissed as moot. See Port v. Heard, 764 F.2d 423, 426-27 (5th Cir.
1985).1 Schmidt’s “Motion for Order To Show Cause Why Case Should Not Be
Dismissed” is DENIED.
       The Appeal is DISMISSED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
         In his notice of appeal, Schmidt also appeals the district court’s ruling “to keep in full
force and effect Temporary Order Placing Assets of Lonnie Schmidt and Daniel Schmidt in
Receivership,” a substantive challenge to the court’s decision. Because Schmidt is not a party
to the lawsuit, he can appeal such substantive determinations only under “a rare exception to
the general rule,” Castillo v. Cameron County, 238 F.3d 339, 349 (5th Cir. 2001), that “only
parties to a lawsuit, or those that properly become parties, may appeal an adverse judgment,”
with “the better practice [being] for such a nonparty to seek intervention for purposes of ap-
peal,” Marino v. Ortiz, 484 U.S. 301, 304 (1988). Because “the equities weigh [against] hearing
the appeal,” Castillo, 238 F.3d at 349 (internal citations and quotations omitted), given
Schmidt’s egregious conduct during the course of this suit, we do not consider this aspect of his
non-party appeal.

                                                2